UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1785



ILESANMI ODUNWOLE LAROJA,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-588-504)


Submitted:   June 19, 2003                  Decided:   July 8, 2003


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joshua A. Moses, JOSHUA MOSES & ASSOCIATES, Silver Spring,
Maryland, for Petitioner.     Robert D. McCallum, Jr., Assistant
Attorney General, Mary Jane Candaux, Senior Litigation Counsel,
Audrey B. Hemesath, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ilesanmi Odunwole Laroja, a native and citizen of Nigeria,

petitions for review of a final order of the Board of Immigration

Appeals (Board) affirming without opinion the Immigration Judge’s

(IJ) denial of asylum and withholding of removal.

     Laroja   challenges   the   IJ’s   negative   credibility   finding,

asserting that the IJ misunderstood his testimony, placed too much

weight on minor inconsistencies, and that the IJ’s findings were

contrary to the evidence in the record. We have thoroughly reviewed

the record in light of the IJ’s findings and conclude that Laroja’s

assertions are without merit.     See 8 U.S.C. §     1252(b)(4) (2000);

Rusu v. INS, 296 F.3d 316, 323 (4th Cir. 2002); Matter of S-A-,

Int. Dec. 3433 (BIA 2000); Matter of A-S-, 21 I. & N. Dec. 1106

(BIA 1998).

     Laroja also contends that the Board abused its discretion in

affirming the IJ’s findings without opinion and failed to properly

evaluate his appeal.       As these claims are merely mentioned in

Laroja’s brief and are entirely undeveloped, we find that they have

been abandoned.   Edwards v. City of Goldsboro, 178 F.3d 231, 241

n.6 (4th Cir. 1999).

     We accordingly deny Laroja’s petition for review. We dispense

with oral argument because the facts and legal contentions are




                                    2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                   PETITION DENIED




                                3